DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-9 are drawn to a computer-implemented method for facilitating clinical data semantic interoperability using machine learning, which is within the four statutory categories (i.e. process). Claims 10-15 are drawn to an apparatus for facilitating recommendation prediction using machine learning, which is within the four statutory categories (i.e. apparatus). Claims 16-20 are drawn to a non-transitory computer storage medium for facilitating recommendation prediction using machine learning, which is within the four statutory categories (i.e. manufacture).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, independent claim 1 (and substantially similar with independent claims 10, 16) recites: 
A computer-implemented method for facilitating clinical data semantic interoperability using machine learning, the computer-implemented method comprising: 
extracting one or more medical concepts from clinical data based at least in part on a natural language processing technique; 
identifying corresponding clinical context for a first medical concept and a second medical concept in the clinical data by analyzing one or more medical ontologies based at least in part on an ontology traversal technique associated with a neural network, wherein the ontology traversal technique traverses an ontology knowledge graph of interlinked medical concepts with a hierarchy of class levels; 
generating a score for a relationship between the first medical concept and the second medical concept based at least in part on one or more rules with respect to coded entries of the clinical data and the one or more medical ontologies associated with the ontology traversal technique; and 
performing one or more actions associated with the clinical data based at least in part on the score for the relationship between the first medical concept and the second medical concept.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the machine learning, neural network, processor with memory including computer code configured to execute the processor to perform steps, a non-transitory computer storage medium comprising instructions to execute steps, the limitations in the context of this claim encompass following steps of organizing clinical data in order to perform actions based on the clinical data. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11-15, and 17-20 reciting particular aspects of organizing clinical data). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 1 recites:
A computer-implemented method for facilitating clinical data semantic interoperability using machine learning, the computer-implemented method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
extracting one or more medical concepts from clinical data based at least in part on a natural language processing technique; 
identifying corresponding clinical context for a first medical concept and a second medical concept in the clinical data by analyzing one or more medical ontologies based at least in part on an ontology traversal technique associated with a neural network, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein the ontology traversal technique traverses an ontology knowledge graph of interlinked medical concepts with a hierarchy of class levels; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
generating a score for a relationship between the first medical concept and the second medical concept based at least in part on one or more rules with respect to coded entries of the clinical data and the one or more medical ontologies associated with the ontology traversal technique; and 
performing one or more actions associated with the clinical data based at least in part on the score for the relationship between the first medical concept and the second medical concept.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the machine learning, neural network, processor with memory including computer code configured to execute the processor to perform steps, a non-transitory computer storage medium comprising instructions to execute steps, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0005], [0017], [0029], [0083], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of traversing an ontology knowledge graph of medical concepts amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to organize clinical data, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 11-15, and 17-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-9, 11-15, and 17-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the machine learning, neural network, processor with memory including computer code configured to execute the processor to perform steps, a non-transitory computer storage medium comprising instructions to execute steps, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0005], [0017], [0029], [0083]; see also Aravamudan et al. (US 2019/0354883), in view of Brown et al. (US 2019/0042988)); traversing an ontology knowledge graph of medical concepts, e.g., Aravamudan et al. (US 2019/0354883), Brown et al. (US 2019/0042988); processor with memory including computer code configured to execute the processor to perform steps, a non-transitory computer storage medium comprising instructions to execute steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US 2019/0354883), in view of Brown et al. (US 2019/0042988).
Regarding claim 1, Aravamudan discloses a computer-implemented method for facilitating clinical data semantic interoperability using machine learning, the computer-implemented method comprising: (Aravamudan Fig. 1 and corresponding text)
extracting one or more medical concepts from clinical data based at least in part on a natural language processing technique; (Aravamudan Fig. 1 and corresponding text; [0164] FIG. 1 illustrates a system architecture in accordance with some embodiments of the present disclosure. Embodiments of the present disclosure can advantageously extract key data prerequisites (e.g., entities, their attributes, entity types, logical and temporal sequence relationships)) 
identifying corresponding clinical context for a first medical concept and a second medical concept in the clinical data by analyzing one or more medical ontologies based at least in part on an ontology traversal technique associated with a neural network, wherein the ontology traversal technique traverses an ontology knowledge graph of interlinked medical concepts; (Aravamudan [0171] In some embodiments, unstructured data 102 can pass through 102a to an unstructured data extraction classifier 105. The output of the unstructured data extraction classifier 105 can store (105a) the extracted data in the system store 114. In some embodiments, the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator [0144] concepts as vectors can generalize beyond the explicit relationships encoded in the space from which they are extracted, facilitating the construction of a semantic knowledge graph with concept/relationship embeddings for broader and deeper understanding of data [0210] FIG. 10 illustrates a Bio-Knowledge graph that can enable identifying disease indications that are closely related to any real world phenotype… Each successive type of entity to be shown (e.g., genes) can in turn be determined by the type of entity associated with the search term “PMD” and the top entity value “remyelination”. At each level, a new entity type is discovered (e.g., drug) from the top entities values associated with preceding entities values (e.g., the specific genes). In this way, multiple levels of relationships can be uncovered by the system)
generating a score for a relationship between the first medical concept and the second medical concept based at least in part on one or more rules with respect to coded entries of the clinical data and the one or more medical ontologies associated with the ontology traversal technique; and (Aravamudan [0322] Semantic association scores can also be generated between the first entity and the entities in the second entity collection [0326] The knowledge graph interface 5900 can provide semantic association strength information for multiple pairs of entities)
performing one or more actions associated with the clinical data based at least in part on the score for the relationship between the first medical concept and the second medical concept. (Aravamudan [0200] In some embodiments, the revealed semantic relationships can help automate workflows)
Aravamudan does not appear to disclose concepts with a hierarchy of class levels. However, Brown teaches it is old and well-known in the art of healthcare data processing to have:
concepts with a hierarchy of class levels (Brown Fig. 10A and corresponding text; [0103] general domain ontology may be defined as fundamental information (e.g., ontology may be classes organized into one or more hierarchies, where hierarchies may or may not imply inheritance relationships). Customer domain ontology may be defined as terms specific to each company (e.g., company master data and alignment to general domain ontology) [0107] the global ontology/knowledge graph may include classes 402. These classes 402 may be organized into one or more hierarchies, where hierarchies may or may not imply inheritance relationships)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the Aravamudan to incorporate concepts with a hierarchy of class levels as taught by Brown in order to help develop a semantic understanding of a concept and link it to related terms. See Brown [0102]-[0103]. 
Regarding claim 2, Aravamudan-Brown teaches the computer-implemented method of claim 1, and Brown further teaches wherein the identifying comprises traversing from a first class associated with a first hierarchy level of the ontology knowledge graph to a second class associated with a second hierarchy level of the ontology knowledge graph. (Brown Fig. 10A and corresponding text; [0107] FIG. 10A is an example implementation of the global ontology/knowledge 132 of the world model 16 illustrated as a global ontology/knowledge graph. In this example, the global ontology/knowledge graph may include classes 402. These classes 402 may be organized into one or more hierarchies, where hierarchies may or may not imply inheritance relationships. For example, a vehicle class hierarchy 402 may define abstract concepts such as “land vehicle” and “air vehicle” or other subsets of “vehicle”. Such classes 402 may include more specific classes such as “helicopter”, “airplane”, “car”, and “truck”. Other classes 402 (e.g., classes of things) may be related to classes based on inclusion relationships (e.g., “vehicle” may include “tires” and an “engine”). The global ontology/knowledge graph may include processes 400. The processes 400 may be related to classes 402 in that the class 402 (e.g., “vehicle”) participates in the processes 400 (e.g., “leasing”, “maintenance”, “repair”, “sales”). The global ontology/knowledge graph may include various methods of classifying entities within the system external from the class hierarchies, such classifications may be defined as sets of labels to be applied to classes, objects, processes, or properties of the same. In the illustrated example, “intended use” 404 is an example of a classification to allow set relationships defined on the example classes for what that vehicle may be used for.) The combination of references mention above was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 3, Aravamudan-Brown teaches the computer-implemented method of claim 1, and Aravamudan further discloses wherein the identifying comprises determining one or more relationships between the first medical concept and the second medical concept based at least in part on the ontology knowledge graph. (Aravamudan [0326] The knowledge graph interface 5900 can provide semantic association strength information for multiple pairs of entities).
Regarding claim 4, Aravamudan-Brown teaches the computer-implemented method of claim 1, and Aravamudan further discloses wherein the identifying comprises: locating a parent concept associated with a medical concept in the ontology knowledge graph; and storing data related to a list of child concepts associated with one or more related medical concepts. (Aravamudan Figs. 1, 31-33 and corresponding text; [0262] FIG. 1 includes the system store 114 that can be used to convert words into vectors and analysis of the resulting semantic BioKnowledge graph in accordance with some embodiments of the present disclosure. The system store 114 can include information stored in a structured semantic database 106 (which can be a traditional database) [0054] According to some embodiments, the output can enable a user device to display the set of lists and the resulting semantic entities in each list in the set of lists. [0212] FIG. 31 illustrates an exemplary neighborhood sense interface 3100 [0213] FIG. 32 shows the results for the query term “icos,” when the neighborhood sense is icos.sup.2. In FIG. 32, entities that have the highest semantic association strengths include “henneys,” “pharmaceuticals,” “xoma,” henney,” “Genentech,” “companies,” and “therapeutics.” From these entities, the system or the user can recognize that the entity type for “icos” in this neighborhood sense is likely to be “company name.” [0264] All the processed data can flow (103a, 105a) into a repository, such as the system store 114). 
Regarding claim 5, Aravamudan-Brown teaches the computer-implemented method of claim 1, wherein the generating the score comprises determining the score based at least in part on one or more features included in patient data related to clinical data. (Aravamudan [0322] Semantic association scores can also be generated between the first entity and the entities in the second entity collection [0326] The knowledge graph interface 5900 can provide semantic association strength information for multiple pairs of entities [0167] In some embodiments, structured data 101 can pass through 101a to a structured data extraction classifier 103 that can identify entity types and their attributes (entities) unambiguously with available context. For example, if the structured data is “disease=cancer,” the structured data extraction classifier 103 can identify that the entity type is “disease” and that the entity is “cancer.” [0172] For example, if the structured data is “disease=cancer; indication=weight loss; drug=methotrexate; side_effect=dizziness,” the specialized encoder 104 can generate unstructured data in the form of “disease cancer indication weight loss drug methotrexate side_effect dizziness.” In this example, latent information in the structured data can be that cancer can be associated with weight loss and methotrexate and that the patient suffers dizziness). 
Regarding claim 6, Aravamudan-Brown teaches the computer-implemented method of claim 1, and Aravamudan further discloses wherein the generating the score comprises determining the score based at least in part on population data indicative of information related to one or more patient identities that are different than a patient identity associated with the clinical data. (Aravamudan [0144] the representation of concepts and relationships between concepts as vectors can generalize beyond the explicit relationships encoded in the space from which they are extracted, facilitating the construction of a semantic knowledge graph with concept/relationship embeddings for broader and deeper understanding of data [0145] One or more disparate data sources can be aggregated by some embodiments into an exemplary “Core Corpus.” For example, one or more data sources from the following table can be used: TABLE-US-00001 Resource Drugs@FDA FDA Adverse Event Reporting System (FAERS) Clinicaltrials.gov Wikipedia & DBpedia Pubmed Compounds (NCI, Clinical trials, Drugbank, FDA, Pubchem) Companies (Crunchbase, Linkedin, SBIR, Bloomberg) Structured ontologies (Hugo, KEGG, MeSH, OMIM) {the clinical trial data is construed to be the population data with different patients})
Regarding claim 8, Aravamudan-Brown teaches the computer-implemented method of claim 1, and Aravamudan further discloses wherein the performing the one or more actions comprises invoking one or more workflows for the clinical data. (Aravamudan [0200] In some embodiments, the revealed semantic relationships can help automate workflows). 
Regarding claim 9, Aravamudan-Brown teaches the computer-implemented method of claim 1, and Aravamudan further discloses wherein the performing the one or more actions comprises rendering data associated with the one or more medical ontologies via a graphical user interface of a computing device. (Aravamudan Figs. 31-33 and corresponding text; [0054] According to some embodiments, the output can enable a user device to display the set of lists and the resulting semantic entities in each list in the set of lists. [0212] FIG. 31 illustrates an exemplary neighborhood sense interface 3100 [0213] FIG. 32 shows the results for the query term “icos,” when the neighborhood sense is icos.sup.2. In FIG. 32, entities that have the highest semantic association strengths include “henneys,” “pharmaceuticals,” “xoma,” henney,” “Genentech,” “companies,” and “therapeutics.” From these entities, the system or the user can recognize that the entity type for “icos” in this neighborhood sense is likely to be “company name.”).
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Aravamudan further discloses an apparatus for facilitating recommendation prediction using machine learning, the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (Aravamudan [0077] According to some embodiments, any of the steps or actions disclosed herein can be performed by a server. In some embodiments, the server can include a memory that stores a module. In some embodiments, the server includes a processor configured to run the module stored in the memory that is configured to cause the processor to perform any of the steps or actions disclosed herein. According to some embodiments, a non-transitory computer readable medium can have executable instructions operable to cause a server to perform any of the steps or actions disclosed herein).
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claims 1 and 10, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan-Brown in view of Fernandez Musoles et al. (US 2021/0294781) (“Musoles”). 
Regarding claim 7, Aravamudan-Brown teaches the computer-implemented method of claim 1, but does not appear to teach wherein the performing the one or more actions comprises updating the clinical data based at least in part on the score for the relationship between the first medical concept and the second medical concept. However, Musoles teaches it is old and well-known in the art of knowledge graphs and data processing wherein:
the performing the one or more actions comprises updating the clinical data based at least in part on the score for the relationship between the first medical concept and the second medical concept (Musoles [0095] In response to an association between the first vertex and the third vertex, some embodiments may correspondingly update a record of the first document in an index to include a pointer or other reference to the third document. In addition, some embodiments may update a hierarchical relationship between the first document and the third document, which may increase the speed of document retrieval. Various other associations in the index may be made, such as associating the first vertex with the second document or the third document. By associating documents of a corpus in an index based on hierarchical associations between vertices of knowledge graphs and vertex adjacency in a knowledge graph, some embodiments may increase the speed of document retrieval by using the index).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Aravamudan-Brown, as modified above, to incorporate updating the clinical data based on the score of the relationship of the two medical concepts as taught by Musoles in order to increase the speed of document retrieval. See Musoles [0095]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686